PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/191,099
Filing Date: 14 Nov 2018
Appellant(s): Witherbee, Martin, Lee



__________________
Jason Conway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 1, 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mailander US 2843363 (hereinafter Mailander) in view of Masters US 7464735 (hereinafter Masters) in view of Evangelista US 2013/0104494 (hereinafter Evangelista) in view of Fedewa US 2005/0056735 (hereinafter Fedewa).

    PNG
    media_image2.png
    390
    754
    media_image2.png
    Greyscale

Re. Cl. 1, Mailander discloses: A support bracket (Fig. 1) for a hanger assembly that supports one or more non-structural components (A, Fig. 1) in a building, (formed by 3 and 3a when aligned and welded together at S, Fig. 1-4) having opposite upper and lower edge margins (margins where 1 and 1a extends, Fig. 1), opposite left and right edge margins (left and right ends, Fig. 1), and a length extending between the left and right edge margins (see Fig. 1), the web defining at least one non-structural component opening (created by 4 and 4a, Fig. 1-4) configured to receive and support one of the non- structural components (see Fig. 1), the at least one non-structural component opening having a closed shape (see Fig. 1 and 3, closed curricular shape to accommodate A when assembled); a first flange (1, Fig. 2) extending from the upper edge margin of the web in a first direction (see Fig. 2) and configured to be attached to at least one support rod (via 2, Fig. 4); and a second flange (1a, Fig. 2) extending from the lower edge margin of the web in a second direction opposite the first direction (see Fig. 2), wherein the first flange defines first and second openings (see Fig. 2, different openings 2).
Re. Cl. 10, Mailander discloses: the at least one non-structural component opening includes a plurality of non-structural component openings spaced apart from one another along the web (see Fig. 1).
Re. Cl. 11, Mailander discloses: the plurality of non-structural component openings have the same shape and size (see Fig. 1-4).
Re. Cls. 1 and 22 Mailander does not disclose wherein the left and right edge margins of the web define partial openings, each of the partial openings having an open shape that is a segment of the closed shape of the at least one non-structural component opening, wherein each of the first openings has an area less than each of the second openings, wherein a first set of adjacent first openings includes a plurality of (Fig. 2) for supporting non-structural components (see Fig. 4) which includes a web (205, Fig. 2) that includes at least one non-structural opening (107, Fig. 2) and wherein the left and right edge margins of the web define partial openings (see 107s, Fig. 2), each of the partial openings having an open shape that is a segment of the closed shape of the at least one non-structural component opening (see Fig. 2, Col. 4 Lines 55-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mailander device to have its left and right edge margins include the partial openings as disclosed by Masters since Masters states that such a modification enables adjacent sections to be properly oriented and arranged with respect to one another to provide a support structure (Col. 4, Lines 55-59).  The proposed modification would increase the usability of the device by enabling multiple devices to be used in a neighboring fashion thereby enabling a larger number of non-structural components to be supported.
(2, Fig. 4) are used to attach to the device to rafters or studding (Col. 2, Lines 40-42) but the combination of Mailander in view of Masters does not disclose wherein each of the first openings has an area less than each of the second openings, wherein a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange (Cl. 1) or the first openings in each of the first and second set of adjacent first openings are spaced apart equidistantly from one another by a first distance, wherein the second openings are spaced apart from an adjacent one of the first openings by a second distance that is greater than the first distance (Cl. 22).  Evangelista discloses a support bracket assembly (21, Fig. 1) for a hanger assembly that supports one or more non-structural components in a building (see Fig. 1).  Re. Cl. 1, Evangelista discloses a series of first and second openings (see 45s and 47s Fig. 2) which are defined in a web (see Fig. 2) or can be located in flanges (35 an/or 33 Fig. 1-2 and Paragraph 0026, Lines 16-17); each of the first openings has an area less than each of the second openings (see Fig. 1, openings 47 have an are less than openings 45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes in Mailander to have different openings with different areas as disclosed by Evangelista since Evangelista states that (Paragraph 0033, Lines 4-6 and Paragraph 0041, Lines 6-11).
Re. Cl. 1, the combination of Mailander in view of Masters in view of Evangelista does not disclose the particular pattern of a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange.  As can be seen in Fig. 1-2 of Evangelista, Evangelista discloses a pattern where a first set of adjacent second openings includes a plurality of successive second openings adjacent another along a length of the first flange, wherein a second set of adjacent second openings includes a plurality of successive second openings adjacent one another along the length of the first flange, wherein at least one of the first openings is disposed between the first and second sets of adjacent openings along the length of the first flange (see Fig. 2) or in other words an opposite configuration as to what is claimed (e.g. where the larger openings are arranged in sets in between successive smaller openings). Re. Cl. 1, Fedewa discloses that it is appreciate by those skilled in the art that particular patterns and spacing of openings is a result effective variable and can take on any particular configuration to facilitate management of a conduit system (Paragraph 0018, Lines 8-13). Re. Cl. 22, Fedewa further discloses that the openings may be spaced in any configuration to facilitate management of the system (Paragraph 0018, Lines 11-13). In other words, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern and spacing in the combination of Mailander in view of Masters in view of Evangelista to be the pattern and spacing as claimed as a matter of design choice since Fedewa states that openings can have any spacing or pattern to facilitate management of the system. Furthermore, Applicant has not disclosed that the claimed pattern and spacing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the device resulting from the combination discussed above because the device would function in the same manner as Applicant’s device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mailander in view of Masters in view of Evangelista in view of Fedewa as applied to claims 1 and 10-11 above, and further in view of Hickey US 5971329 (hereinafter Hickey).
Re. Cl. 9, the combination discussed above does not disclose the web defines accessory attachment openings adjacent the at least one non-structural component opening (Cl. 9). Hickey discloses a support bracket for a hanger assembly (39, Fig. 2) which includes a web (41, Fig. 2) and first flange (47) and a second flange (48) that extend from the web; wherein the web include non-structural component openings (49a-f, Fig. 1).  Re. Cl. 9, Hickey the web defines accessory attachment openings (106, 107, 108, 109, 110, Fig. 9-10) adjacent the at least one non-structural component opening (111, Fig. 9). 
(Col. 9, Lines 41-51).
Claims 12, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mailander in view of Evangelista in view of Fedewa.
Re. Cl. 12, Mailander discloses: A support bracket (Fig. 1) for a hanger assembly that supports one or more non-structural components (A, Fig. 1) in a building, the support bracket comprising: a web (formed by 3 and 3a when aligned and welded together at S, Fig. 1-4) having opposite upper and lower edge margins (margins where 1 and 1a extends, Fig. 1), opposite left and right edge margins (left and right ends, Fig. 1), and a length extending between the left and right edge margins (see Fig. 1), the web defining at least one non-structural component opening (created by 4 and 4a, Fig. 1-4) configured to receive and support one of the non- structural components (see Fig. 1); a first flange (1, Fig. 2) extending from the upper edge margin of the web in a first direction (see Fig. 2), wherein the first flange defines left and right support rod openings (see annotated figure 1) adjacent the respective left 44CORE/3510135.050501/148448532.13510135.050501 (BLN 17891.US)17-BLN-891and right edge margins of the web (see Fig. 1), wherein the left and right support rod openings are configured to receive respective left and right support rods (Col. 2, Lines 39-42); and a second flange (1a, Fig. 2) extending from the lower edge margin of the web in a second direction opposite the first direction (see Fig. 2); wherein first flange defines first and second openings (see openings 2).
Re. Cl. 20, Mailander discloses: the at least one non-structural component opening includes a plurality of non-structural component openings spaced apart from one another along the web (see Fig. 1, there are multiple openings created by 4 and 4a).
Re. Cl. 12 and 23, Mailander does not disclose each of the first openings has an area less than each of the second openings, wherein a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange (Cl. 12) or the first openings in each of the first and second set of adjacent first openings are spaced apart equidistantly from one another by a first distance, wherein the second openings are spaced apart from an adjacent one of the first openings by a second distance that is greater than the first distance (Cl. 23). Evangelista discloses a support bracket assembly (21, Fig. 1) for a hanger assembly that supports one or more non-structural components in a building (see Fig. 1).  Re. Cl. 12, Evangelista discloses a series of first and second openings (see 45s and 47s Fig. 2) which are defined in a web (see Fig. 2) or can be located in flanges (35 an/or 33 Fig. 1-2 and Paragraph 0026, Lines 16-17); each of the first openings has an area less than each of the second openings (see Fig. 1, openings 47 have an are less than openings 45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes in Mailander to have different (Paragraph 0033, Lines 4-6 and Paragraph 0041, Lines 6-11).
Re. Cl. 12, the combination of Mailander in view of Evangelista does not disclose the particular pattern of a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange.  As can be seen in Fig. 1-2 of Evangelista, Evangelista discloses a pattern where a first set of adjacent second openings includes a plurality of successive second openings adjacent another along a length of the first flange, wherein a second set of adjacent second openings includes a plurality of successive second openings adjacent one another along the length of the first flange, wherein at least one of the first openings is disposed between the first and second sets of adjacent openings along the length of the first flange (see Fig. 2) or in other words an opposite configuration as to what is claimed (e.g. where the larger openings are arranged in sets in between successive smaller openings). Re. Cl. 12, Fedewa discloses that it is appreciate by those skilled in the art that particular patterns and spacing of openings is a result effective variable and can take on any particular configuration to facilitate management of a conduit system (Paragraph 0018, Lines 8-13). Re. Cl. 23, Fedewa further discloses that the openings may be spaced in any configuration to facilitate management of the system (Paragraph 0018, Lines 11-13). In 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern and spacing in the combination of Mailander in view of Masters in view of Evangelista to be the pattern and spacing as claimed as a matter of design choice since Fedewa states that openings can have any spacing or pattern to facilitate management of the system. Furthermore, Applicant has not disclosed that the claimed pattern and spacing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the device resulting from the combination discussed above because the device would function in the same manner as Applicant’s device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mailander in view of Evangelista in view of Fedewa as applied above to claims 12, 20 and 23 above, and in further view of Masters.
Re. Cl. 19, Mailander disclose the at least one non-structural component opening has a closed shape (see Fig. 1, created by 4a and 4) but does not disclose the left and right edge margins of the web define partial openings, each of the partial openings having an open shape that is a segment of the closed shape of the at least one structural component opening.  Masters discloses a support bracket (Fig. 2) for supporting non-structural components (see Fig. 4) which includes a web (205, Fig. 2) that includes at least one non-structural opening (107, Fig. 2) and wherein the left and right edge margins of the web define partial openings (see 107s, Fig. 2), each of the (see Fig. 2, Col. 4 Lines 55-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mailander device to have its left and right edge margins include the partial openings as disclosed by Masters since Masters states that such a modification enables adjacent sections to be properly oriented and arranged with respect to one another to provide a support structure (Col. 4, Lines 55-59).  The proposed modification would increase the usability of the device by enabling multiple devices to be used in a neighboring fashion thereby enabling a larger number of non-structural components to be supported.
 (2) Response to Argument
a. Applicant has shown an advantage of the claimed pattern and spacing in the application as filed.
	Re. Appellant’s argument that they have shown an advantage of the claimed pattern in spacing in the application as filed, the Examiner disagrees.  Appellant cites a very specific portion of the disclosure (a select portion of Paragraph 0074) to support their position while largely ignoring the remaining portion of their disclosure.  Analyzing the specific excerpt cited by the Appellant, it is the Examiner’s position that the Appellant is misconstruing what the specification actually says.  Paragraph 0074 reads “The numerous number of small openings 30a” [shown in Fig. 16] allows multiple accessories with generally any configuration to be attached to the support bracket 10 and be aligned with some element of the support bracket (e.g non-structural component opening 28.”  Appellant argues that it is the pattern which enables multiple accessories 

b. The Examiner has not stated how the claimed spacing and pattern and cited spacing and pattern are functionally equivalent. 
	Re. Appellant’s argument that the Examiner has erred by failing to adequately explain how changing the arrangement of the openings would be functionally equivalent to a known arrangement, the Examiner disagrees.  The Examiner relies upon the teachings of the Evangelista and Fedewa references to build a prima facie case of obviousness of the claim language.  As discussed above, Evangelista discloses that it is known to use a series of first and second openings (see 45s and 47s Fig. 2) which are defined in a web (see Fig. 2) or can be located in flanges (35 an/or 33 Fig. 1-2 and Paragraph 0026, Lines 16-17); each of the first openings has an area less than each of the second openings (see Fig. 1, openings 47 have an are less than openings 45) for the purpose of enabling different fasteners to be used to secure different objects to the support bracket (Paragraph 0033, Lines 4-6 and Paragraph 0041, Lines 6-11). As can be seen in Fig. 1-2, Evangelista device includes multiple smaller openings (see Figs. 1-2, multiple smaller openings 47s), which would correspond to Appellant’s desired advantage as discussed in Paragraph 0074 and discussed above.  Further, as one may appreciate, the configuration or pattern of holes in Evangelista is the opposite of what the Appellant shows in Fig. 16 and claims in 

c. The Examiner has not provided any prior art that even purports to show the claimed spacing and pattern.
	Re. Appellant’s argument that the cited prior art, specifically the purported teachings of Fedewa is not enough to support a prima facie case of obviousness, the Examiner disagrees.  Appellant appears to be arguing that the Examiner has not set forth a reason or motivation as to why one of ordinary skill in the art would have modified the combined Mailander, Master and Evangelista device.  However, as can be seen above, the Examiner sets forth the teachings in Fedewa which would motivate and 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
Conferees:
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.